Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 1 of 10 PageID #: 314



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

      RYAN KAISER, on behalf of himself and              §
      others similarly-situated,                         §
                                                         §
                       Plaintiff,                        §
                                                         §    CIVIL ACTION NO. 4:18-cv-00341-ALM
      v.                                                 §
                                                         §
      REVIVAL    HOME     HEALTHCARE                     §
      SERVICES, INC. and SYLVESTER C.                    §
      UDEZE,                                             §
                                                         §
                      Defendants.                        §


                    SECOND STAGE MOTION FOR FINAL CERTIFICATION

           Plaintiff, Ryan Kaiser, on behalf of himself and all others similarly situated, presents this

  Second Stage Motion for Final Certification and shows the Court as follows:

                          I.        OVERVIEW & FACTUAL BACKGROUND

           This Motion is brought by Plaintiff Ryan Kaiser on behalf of himself and all opt-in

  plaintiffs, who were employed by Defendants as home health aides. Pursuant to Defendants’

  policies and practices, these workers were each (1) compensated on an hourly basis for on-the-

  clock hours worked, (2) required to work in excess of 40 hours in certain workweeks between

  September 1, 2015, and the present, and (3) not paid overtime premiums for on-the-clock overtime

  hours worked.1 These policies and practices applied to all home health aides employed by

  Defendants. These similarly situated employees of Defendants worked overtime but did not receive

  overtime compensation for their overtime work.




  1
    As discussed more fully below, Defendants have not produced all relevant payroll records, so Plaintiffs
  are unable to verify that all opt-in plaintiffs worked overtime hours during the relevant period.

  Motion for Final Certification                                                                    Page 1
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 2 of 10 PageID #: 315



           This is not a Rule 23 Motion for class certification. It is a motion brought pursuant to the

  collective action provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b). In

  stark contrast to Rule 23 class action cases, collective action cases are opt-in—not opt-out. Thus,

  the standards applicable to obtain collective action notice are drastically more lenient than those

  applicable to Rule 23 class actions.

           Defendants have admitted that “between September 1, 2015, and the present, they

  “employed at least 20 home health aides,” multiple home health aides “worked in excess of 40

  hours in certain workweeks,” and Defendants compensated those home health aides “at their

  regular hourly rate” for overtime hours worked. See Deemed Admissions attached as Exhibit A

  at Requests 7-11. Defendants’ admissions also confirm that Plaintiff Ryan Kaiser worked for the

  Defendants as a home health aide between February 2016 and November 2017, worked overtime

  hours, and was not paid an overtime premium “for any hours worked.” Id. at Requests 1-5. During

  the same period, “Defendants compensated home health aides at their regular hourly rate

  regardless of how many hours they worked” and did not pay overtime premiums for any overtime

  hours worked. Id. at Requests 12-14. Defendants’ admissions further establish “that Defendants

  were aware of the requirement to pay overtime to home health aides at a rate of at least 1.5 times

  their regular hourly rate as of January 1, 2015.” Id. at Request 20.

           The limited relevant documents Defendants have produced to-date also confirm that

  Defendants did not pay overtime premiums to their home health aides, including the opt-in

  plaintiffs. Defendants employed home health aides as hourly employees. See Employment

  Agreement attached as Exhibit B. And Defendants informed all home health aides that

  “REVIVAL HOME HEALTHCARE SERVICES, INC does not pay overtime.” Id. Defendants




  Motion for Final Certification                                                                 Page 2
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 3 of 10 PageID #: 316



  further informed home health aides that failing “to correctly clock in . . . will result in not being

  paid for hours on that day(s).” Id.

           Plaintiff and opt-in plaintiffs are similarly situated in that they were all employed by

  Defendants as home health aides, compensated on an hourly basis, and subjected to the same

  policies and procedures, including, most importantly, Defendants’ policy of “not pay[ing]

  overtime” even when the home health aides worked overtime hours. For these reasons, and in the

  interest of judicial economy, final certification is appropriate.

                           II.     REQUEST FOR FINAL CERTIFICATION

           This Motion seeks final certification of this collective action for Plaintiff and opt-in

  plaintiffs who were employed by Defendants as home health aides and who worked overtime hours

  for which they were not compensated at the rate of time and one-half their regular hourly rate.

      A. Collective Actions are Favored Under the Law

           FLSA plaintiffs may bring an action on behalf of all “other similarly situated employees.”2

  The law favors collective actions because they benefit the judicial system by enabling the “efficient

  resolution in one proceeding of common issues of law and fact,” and providing the chance to

  “lower individual costs to vindicate rights by the pooling of resources.”3

           Unlike a Rule 23 class action, plaintiffs in an FLSA collective action must affirmatively

  opt-in to be covered by the suit.4 If an individual employee does not opt-in by filing a written

  consent, he or she will not be bound by the outcome and may bring a subsequent private action.5

  Because the substantial benefits of FLSA collective actions “depend on employees receiving



  2
    29 U.S.C. §216(b).
  3
    Hoffmann-LaRoche, Inc. v. Sperling, 493 U.S. 165, 170 (1989).
  4
    29 U.S.C. §216(b); Thiessen v. General Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001).
  5
    Equal Employment Opportunity Comm’n v. Pan Am World Airways, Inc, 897 F.2d 1499, 1508 n.11 (9th
  Cir. 1990).


  Motion for Final Certification                                                                 Page 3
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 4 of 10 PageID #: 317



  accurate and timely Notice concerning the pendency of the collective action,” the FLSA grants the

  Court authority to manage the process of joining such employees in the action, including the power

  to authorize distribution of the Notice.6 “Court authorization of Notice serves the legitimate goal

  of avoiding a multiplicity of duplicative suits and setting a cutoff date to expedite disposition of

  the action.”7

      B. The Two-Stage Certification Process

           Fifth Circuit courts use a two-stage approach to the issue of certification.8 Under this

  approach, once the court makes the preliminary determination that Potential Plaintiffs are similarly

  situated, the case proceeds as a collective action throughout discovery.9 After conditional

  certification, discovery becomes relevant in regards to the merits of the case and the second step

  in the collective action process.10 During the second stage, the court evaluates evidence developed

  through discovery to test the validity of the preliminary decision made at the Notice stage.11

           The second stage is also called the “decertification stage” and is usually initiated by the

  defendants’ motion for decertification.12 At the decertification stage, the Court determines whether

  the plaintiffs are similarly situated – “[i]f the claimants are similarly situated, the district court



  6
     Hoffmann-La Roche, 493 U.S. at 169–73 (1989) (“The broad remedial goal of the statute should be
  enforced to the full extent of its terms.”).
  7
    Id. at 172; Reab v. Electronic Arts, Inc., 214 F.R.D. 623, 628 (D. Colo. 2002) (conditional certification
  for Notice purposes was appropriate where Plaintiffs had made “substantial allegations” and conditional
  certification would allow “significant economies” to be achieved).
  8
    See e.g. Cantu v. Milberger Landscaping, Inc. No. SA-13-CA-731, 2014 WL 1413500 (W.D. Tex. Apr.
  3, 2014) (noting that the court utilized the two-step approach to conditionally certify the class and denying
  defendant’s motion to decertify the class).
  9
    Mooney v. Aramco Servs., 54 F.3d 1207, 1214 (5th Cir. 1995).
  10
     Id.
  11
     Id.
  12
     See Order Adopting Report and Recommendation of the United States Magistrate Judge (Doc. 23) at 11
  (“Defendants will have the opportunity under stage two of Lusardi to assert a motion to decertify the
  collective action if, after discovery, they can show that the class members are not similarly situated.”); see
  also Escobedo v. Dynasty Insulation, Inc., 2009 U.S. Dist. LEXIS 66836 at **14-15 (W.D. Tex. Jul 31,
  2009).


  Motion for Final Certification                                                                         Page 4
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 5 of 10 PageID #: 318



  allows the representative action to proceed to trial.”13 The “similarly situated” analysis is an “ad

  hoc analysis on a case-by-case basis” and the Court has discretion in making this determination.14

  The following factors should be considered in the decertification decision: (1) the similarity of the

  factual and employment histories of the claimants; (2) the similarity of “the defenses available to

  the employer;” and (3) “the fairness and procedural efficacy of allowing a collective action to

  proceed.”15

       C. Plaintiffs Are Similarly Situated

           1. Plaintiffs have similar factual and employment experiences with Defendants.

           “This first factor assesses the opt-in plaintiffs’ job duties, geographic location, supervision,

  and salary to determine if the Plaintiffs are similarly situated.”16 All of the opt-in plaintiffs were

  identified by Defendants as home health aides who were formerly or currently employed by the

  Defendants pursuant to the Court’s Order granting Plaintiffs’ motion for conditional certification.

  See Docs. 20 & 23. Based on deemed admissions, the Defendants have admitted that they

  employed multiple home health aides as hourly employees, home health aides worked in excess

  of 40 hours in certain workweeks, and Defendants did not pay overtime premiums to their home

  health aides for overtime hours worked. See Exhibit A at Requests 7-14. Additionally, as this

  Court has previously noted, Defendants’ Original Answer admits that “there are questions of fact

  and law common to the class that predominate over any questions affecting only individual

  members” and “these common questions ‘predominate over any questions affecting only

  individual persons, and a collective action is superior, with respect to considerations of

  consistency, economy, efficiency, fairness, and equity, to other available methods for the fair and


  13
     Escobedo, 2009 U.S. Dist. LEXIS 66836 at **14-15.
  14
     Id. at *15.
  15
     Id.
  16
     Reyes v. Tex. EZPawn, L.P., 2007 U.S. Dist. LEXIS 1461 at **9-10 (S.D. Tex. Jan 8, 2007).


  Motion for Final Certification                                                                     Page 5
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 6 of 10 PageID #: 319



  efficient adjudication of the federal law claims.’” See Doc. 20 at 10; see also Doc. 4 at ¶¶ 39-40.

  Defendants further admitted that the following questions of fact and law are common to the class

  of home health aides: “(1) Whether Plaintiffs were covered non-exempt hourly employees; (2)

  Whether Plaintiffs were compensated for all hours worked; (3) Whether Plaintiffs worked more

  than 40 hours per week; (4) Whether Plaintiffs were compensated at 150% of their regular rate for

  all hours worked in excess of 40 hours in any and all weeks; (5) Whether Defendants’ practices

  accurately account for the time Plaintiffs actually were working; (6) Whether Defendants’

  compensation policy and practice is illegal; and (7) Whether Defendants had a policy and practice

  of willfully failing to compensate employees for overtime.” Id.

           In addition to these admissions, the documents produced by Defendants to-date further

  establish that the plaintiffs are similarly situated. It is important to note, however, that the

  Defendants have failed to comply with the Court’s Order (Doc. 38) granting Plaintiffs’ motion to

  compel and have produced only incomplete documentation of the opt-in plaintiffs’ time and pay

  records and Defendants’ employment policies.

           The documents produced so far, however, establish that the home health aides employed

  by Defendants were subject to the same employment policies whereby Defendants employed home

  health aides as hourly employees and explicitly stated that “REVIVAL HOME HEALTHCARE

  SERVICES, INC does not pay overtime” and would refuse to pay for hours worked if the home

  health aides failed to properly clock-in. See Exhibit B. Defendants also produced their client

  Service Plan, Attendant Orientation Form, General Work Rule for Attendants, and what appears

  to be an acknowledgment form reflecting orientation training provided to home health aides, all of

  which demonstrate that the home health aides had similar job duties in providing companionship

  services and assisting clients with activities of daily life. See Exhibit C. The policy of refusing to




  Motion for Final Certification                                                                  Page 6
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 7 of 10 PageID #: 320



  pay overtime to these hourly employees when they work in excess of 40 hours per week should be

  sufficient to find them similarly situated and grant final certification of this collective action. “A

  court may deny a plaintiff’s right to proceed collectively only if the action arises from

  circumstances personal to the plaintiff, and not from any generally applicable rule, policy, or

  practice.”17

            The incomplete time and pay records produced to-date also confirm that Plaintiff and the

  opt-in plaintiffs were hourly employees and worked overtime hours without overtime

  compensation. See Exhibits D-. Ryan Kaiser worked overtime hours in almost every pay period,

  as reflected on his paystubs, but all hours were compensated at his regular rate. See Exhibit D. A

  2015 paystub for Martha Carreon similarly shows that she worked overtime hours and the

  Defendants failed to pay her any overtime premium. See Exhibit E. Defendants have not produced

  time or payroll records for Ms. Carreon for 2016 or 2017 although records previously produced

  indicate that she was employed by Defendants in those years. See Exhibit F. The incomplete

  information related to Ms. Carreon’s 2016 and 2017 earnings, however, indicates that she worked

  overtime hours, at a minimum, in February, March, and April 2016 and January and March 2017,

  assuming her hourly rate remained $10 per hour. Id. The August 2017 paystubs produced for Tanya

  Gordon show that she worked significant overtime (in excess of 100 hours per pay period) and

  was compensated at her regular rate for all hours reflected on the paystubs. See Exhibit G.

  Paystubs produced for Ana Martinez Mares similarly show overtime hours were paid at her regular

  rate. See Exhibit H. Paystubs produced for Ana Perez also show she worked overtime hours

  without overtime pay between at least October and December 2016. See Exhibit I. It is unclear,




  17
       Escobedo, 2009 U.S. Dist. LEXIS 66836 at *18 (internal citations omitted).


  Motion for Final Certification                                                                  Page 7
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 8 of 10 PageID #: 321



  based on the documents produced to date, whether each of the remaining opt-in plaintiffs worked

  overtime hours for which they were not paid during the three-year limitations period.

           2. The defenses available to Defendants are similar.

           The Defendants have admitted that they were aware of their obligation to pay overtime

  premiums for overtime hours and that they failed to do so, making this a willful FLSA violation

  so that the three-year statute of limitations is applicable.18 As noted above, when the Defendants

  produce all relevant time and pay records for each of the opt-in plaintiffs, they may be able to

  establish that some of the opt-in plaintiffs’ claims are time-barred. But that is an issue the Court

  can address at the summary judgment stage or at trial. The Court should not decertify this collective

  action because some opt-in plaintiffs may not have worked overtime hours during the relevant

  period as this “at most go[es] to the issue of recovery while Defendant’s alleged FLSA violations

  pertain to a practice applicable to all Plaintiffs.”19 Additionally, Plaintiffs are prejudiced on this

  issue by Defendants’ failure to comply with their discovery obligations and this Court’s Orders

  which causes Plaintiffs to be unable to verify the overtime claims of all opt-in plaintiffs at this

  time.

           3. Proceeding as a collective action is fair and efficient.

           Courts consider across-the-board decisions to treat a discrete category of employees as not

  eligible for overtime as sufficient to warrant conditional certification and Notice to all those

  performing the same or similar work.20 The holdings of these cases are consistent with the Supreme

  Court’s pronouncement that Notice may be authorized under § 216(b) of the FLSA because “[t]he




  18
     See, e.g., Escobedo, 2009 U.S. Dist. LEXIS 66836 at *19.
  19
     Id. at **25-27.
  20
     Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1264 (11th Cir. 2008) (“There is nothing unfair about
  litigating a single corporate decision [to classify employees as exempt] in a single collective action…”).


  Motion for Final Certification                                                                        Page 8
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 9 of 10 PageID #: 322



  judicial system benefits by efficient resolution in one proceeding of common issues of law and

  fact arising from the same alleged discriminatory activity.”21

           The FLSA’s “broad remedial goal is to ensure ‘maintenance of the minimum standard of

  living necessary for health and general well-being; and to prevent the use of interstate commerce

  . . . as a means of spreading and perpetuating [ ] substandard labor conditions among workers of

  the several states.”22 If the Defendants failed to pay overtime premiums to all of their home health

  aides, they “retained income which belong[s] to [their] former employees” and their violation “is

  best remedied by allowing Plaintiffs – some of whom may not have the resources or the

  sophistication to commence an action individually – to vindicate their rights as a group.”23

           Dismissing the opt-in plaintiffs would allow them to re-file their claims individually,

  causing the Court’s docket to be unnecessarily clogged with several lawsuits relating to the

  Defendants’ refusal to pay overtime to their home health aides. This would be extremely inefficient

  for the Court and the parties, causing this factor to “strongly weigh[ ] against decertification.”24

                                        III.    CONCLUSION

           The limited evidence produced by Defendants and Defendants’ admissions demonstrate

  that Plaintiff and opt-in plaintiffs are victims of the same scheme to deprive them of overtime

  compensation. As home health aides, Plaintiff and opt-in plaintiffs performed the same or similar

  duties and were all identified by Defendants as home health aides (or attendants). These individuals

  regularly worked more than 40 hours in a week during the actionable period but did not receive

  proper overtime compensation for hours worked due to Defendants’ companywide decision not to

  pay home health aides overtime premiums for overtime hours worked, thereby skirting the FLSA’s


  21
     Hoffmann-La Roche, 493 U.S. at 170.
  22
     Escobedo, 2009 U.S. Dist. LEXIS 66836 at *29 (quoting U.S. v. Darby, 312 U.S. 100, 109-110 (1941)).
  23
     Id.
  24
     Id. at *31.


  Motion for Final Certification                                                                  Page 9
Case 4:18-cv-00341-ALM-CMC Document 40 Filed 02/06/20 Page 10 of 10 PageID #: 323



  overtime provisions. The evidence shows that the Plaintiff and opt-in plaintiffs were victimized by

  the same improper practice that required overtime work without overtime pay. In these

  circumstances, a collective action is superior in terms of fairness and judicial economy to forcing

  each of the plaintiffs to bring separate actions. Plaintiffs, therefore, ask the Court to grant final

  certification of this collective action.


                                                 Respectfully Submitted:

                                                 By: /s/ Corinna Chandler
                                                          Corinna Chandler
                                                          Texas Bar No. 24061272
                                                          Chandler Law, P.C.
                                                          3419 Westminster #343G
                                                          Dallas, Texas 75205
                                                          972-342-8793
                                                          972-692-5220 (fax)
                                                          chandler@chandlerlawpc.com

                                                        ATTORNEY FOR PLAINTIFFS

                                   CERTIFICATE OF CONFERENCE

          I hereby certify that Plaintiffs’ counsel attempted to meet and confer with Defendants’
  counsel, sending emails and placing telephone calls to Defendants’ counsel numerous times on
  February 6, 2020. Defendants’ counsel failed to respond to both emails. Staff at Defendants’
  counsel’s office indicated, in two separate telephone calls, that they or Mr. Cramer would respond
  to Plaintiffs’ counsel before the end of the day but failed to do so. As a result, Plaintiffs’ counsel
  is unsure whether Defendants oppose this motion but notes that as of the filing of this motion
  Defendants have not filed a Motion for Decertification.

                                                                /s/ Corinna Chandler
                                                                Corinna Chandler

                                     CERTIFICATE OF SERVICE

         I hereby certify that I have served or caused the foregoing to be served on all counsel of
  record via the Court’s CM/ECF system on this 6th day of February 2020.

                                                                /s/ Corinna Chandler
                                                                Corinna Chandler



  Motion for Final Certification                                                                 Page 10
